Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 9/27/2021 is herein reviewed by the Examiner.
Allowable Subject Matter
Claims 1 – 3, 5 – 13, 15 – 20, and 23 – 26 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claim 1 and 11 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Independent claim 21 recites similar subject matter to independent claims 1 and 11 however recites subject matter similar to dependent claim 3, which was indicated in Office Action dated 6/29/2021. As the subject matter was already indicated allowable over the prior art, independent claim 21 is herein allowed under the same rationale.
The claimed invention of claim 1 is directed to a method of separating a source object into separate data chunks to be uploaded in parallel by a respective thread for each chunk. Claim 1 specifically requires a chunk creation loop to upload each chunk, wherein an upload queue capacity is determined and uploading is paused and resumed based upon available capacity. Claim 1 further requires the implementation of a thread pool which dynamically has new threads added for uploading available chunks based upon conditions of both the upload chunking and a maximum chunk size.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious the claimed invention when considered as a whole. The claimed invention of claim 1 specifically requires determining a maximum number of upload threads that the upload thread pool can accommodate based on the maximum memory size for upload chunking and the maximum chunk size and adding the new upload thread to the upload thread pool based on a determination that there is an available chunk in the upload queue, there is no free upload thread in the upload thread pool to process the available 
Vazhenin (US 2016/0246538 A1) teaches virtually dividing a file into a number of chunks to be uploaded , wherein each chunk is a specific size, and creating transfer threads, adding the threads to a thread pool, and executing a transfer job so every thread transfers a chunk in parallel (Vazhenin Paragraphs [0029 – 0032]). Vazhenin fails to teach determining a maximum number of upload threads that the upload thread pool can accommodate based on the maximum memory size for upload chunking and the maximum chunk size and adding the new upload thread to the upload thread pool based on a determination that there is an available chunk in the upload queue, there is no free upload thread in the upload thread pool to process the available chunk, and a total number of upload threads in the upload thread pool is less than the maximum number of upload threads that the upload thread pool can accommodate.
Narayanan (US 2015/0163301 A1) teaches determining a maximum upload chunk size to upload a file from one device to another, breaking down the file into the smaller chunks, invoking separate threads in parallel to upload each chunk, and uploading the threads using each respective parallel thread in execution (Narayanan Paragraphs [0006 – 0008]). Where Narayanan teaches a buffer array may be consistent with chunk size of the chunks to be uploaded, determining a total number of chunks to upload, and initializing a thread for each chunk to be uploaded (Narayanan Paragraphs [0031] and [0037 – 0038]), Narayanan fails to teach determining a maximum number of upload threads that the upload thread pool can accommodate based on the maximum memory size for upload chunking and the maximum chunk size and adding the new upload thread to the upload thread pool based on a determination that there is an available chunk in the upload queue, there is no free upload thread in the upload thread pool to process the available chunk, and a total number of upload threads in the upload 
Additional prior art which teaches similar subject matter comprises Ban et al. (US 2008/0298363 A1) and Lee et al. (US 2008/0168460 A1). However, the prior art taken alone or in combination fails to teach the claimed invention as a whole and specifically fails to teach determining a maximum number of upload threads that the upload thread pool can accommodate based on the maximum memory size for upload chunking and the maximum chunk size and adding the new upload thread to the upload thread pool based on a determination that there is an available chunk in the upload queue, there is no free upload thread in the upload thread pool to process the available chunk, and a total number of upload threads in the upload thread pool is less than the maximum number of upload threads that the upload thread pool can accommodate.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459